internal_revenue_service number release date index number ------------------- ---------------------------------------------------------- ----------------- ------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ telephone number ---------------------- refer reply to cc intl b05 plr-106580-15 date august legend a ------------------------ cfc ----------------------------- cfc ------------------------------------------ country a -------------- parent ---------------- us sub ------------------------------------------------ corp a -------------------------------------------------------- corp b --------------------------------------------------------- x ----------- y ----------- z ----------- regulator -------------------------------------------------------- day x ------------ dear ---------------- in a letter dated a you requested a ruling allowing cfc and cfc collectively the cfcs to use certain foreign statement insurance reserves in computing foreign_personal_holding_company_income under sec_954 on the grounds that these insurance reserves are an appropriate means of measuring income within the meaning of sec_954 specifically you requested permission to use the underwriting reserves loss_reserves and policyholders’ dividend reserves for life_insurance and annuity_contracts reported by cfcs on their country a annual report and the underwriting reserves loss_reserves and associated asset bases plr-106580-15 attributable to cfcs’ separate account-type contracts as reported on the country a annual report the rulings given in this letter are based on facts and representations submitted by parent and accompanied by a statement executed under penalty of perjury by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process facts parent is a publicly-traded domestic_corporation that is engaged through its subsidiaries in various lines of business which primarily include life_insurance accident_and_health_insurance credit insurance annuities endowment and retirement and savings products parent directly and indirectly owns all the stock of us sub us sub owns all the stock of corp a corp a owns all the stock of corp b corp b owns approximately x of cfc us sub owns approximately y of cfc corp b also owns approximately z of cfc parent represents that cfcs are controlled_foreign_corporations as defined in sec_957 cfcs are both engaged in the life_insurance business in country a cfc 1’s principal products are traditional life both term_insurance and permanent insurance variable whole life that employ separate_account funds variable universal whole life fixed annuities and retirement insurance for both companies and individuals cfc 2’s principal products are individual and group voluntary annuities and pension annuities country a regulates any insurance_business conducted in country a through its insurance laws and regulations regulator developed and is responsible for enforcing insurance laws and regulations in country a an insurance_company must obtain a license from the regulator to conduct an insurance_business in country a cfcs are licensed by the regulator to sell life_insurance and annuity_contracts to persons in country a and are subject_to regulation by regulator as life_insurance_companies cfcs do not carry on business other than life_insurance and certain activities that are incidental to the life_insurance business each of the cfcs derives greater than percent of its aggregate net written premiums from the issuance of life_insurance and annuity_contracts covering applicable_home_country_risks no policyholder insured annuitant or beneficiary to a life_insurance or annuity_contract that the cfcs issue is a related_person as defined in sec_954 parent has represented that cfcs would be subject_to tax under subchapter_l if they were domestic corporations the cfcs also issue separate account-type variable life_insurance and annuity_contracts which are separately identified and maintained and are supported by separately identifiable pools of assets the assets in the pools are marked to market for local regulatory reporting purposes and the associated reserve follows movements in plr-106580-15 the value of the assets with very limited exceptions such as surrender charges for country a tax and insurance regulatory purposes the cfcs are required to make asset basis and reserve-related adjustments to its separate_accounts including premiums received but not yet allocated to the separate_accounts as required by country a’s insurance laws and regulations cfcs file annual reports and financial statements with the regulator the annual reports are audited by an external accounting firm in addition to the companies’ internal auditor the accounting_records of cfcs that form the basis for preparing the annual reports are subject_to inspection by the regulator at any time the annual reports are made available to the public in addition to their use for regulatory purposes the annual reports are used for financial purposes such as country a credit rating by lenders and the public day x is the official year end for life_insurance_companies operating in country a to comply with country a’s insurance laws cfcs must establish and maintain reserves for their obligations to holders of their life_insurance and annuity_contracts and must report the amount of such reserves on the country a annual report the reserves at issue in the ruling_request are limited to the underwriting reserves loss_reserves and policyholders’ dividend reserves that the cfcs maintain on their country a annual reports for life_insurance or annuity_contracts cfcs have appointed a qualified actuary to be involved in matters designated by the regulator as actuarial matters including the method of calculating reserves the actuary has knowledge and experience concerning actuarial matters for a company in country a engaged in the insurance_business the reserve system for country a includes the following requirements as to assumptions and method with respect to life_insurance and annuity_contracts issued by cfc underwriting reserves are required to secure the performance of future obligations arising from life_insurance contracts cfc 1’s underwriting reserves are comprised of insurance premium mathematical reserves and unearned_premium reserves generally the reserve methods and mortality and interest assumptions are submitted to the regulator by a qualified actuary and subject_to approval by the regulator cfc currently holds traditional life_insurance_reserves determined using the net_level_premium method universal life reserves using full account values and other fund-based reserves also using full account value cfc also holds loss_reserves for outstanding claims including claims that have been incurred but not reported under life_insurance issued by cfc and calculates the reserves using the company’s individual accrued liability experience and estimates of liabilities for claims incurred but not reported the policyholders’ dividend reserves represent portfolio profit-sharing components of the policies as of the statement date for profit sharing to be credited at the next contract anniversary the reserve system for country a includes the following requirements as to assumptions and method with respect to life_insurance and annuity_contracts issued by plr-106580-15 cfc underwriting reserves are comprised of annuity account values during the deferred_annuity accumulation periods and annuity mathematical reserves for annuities in the payout period generally the reserve methods and mortality and interest assumptions are submitted to the regulator by a qualified actuary and subject_to regulator approval cfc also holds loss_reserves for outstanding benefit payments under annuity_contracts issued by cfc and calculates the reserves using the company’s individual accrued liability experience in the case of a contract that is treated as participating in the profit of a line-of-business portfolio an amount of policyholders’ dividend reserves would be held on the balance_sheet for this provision parent represents that cfcs are not engaged in any insurance_business outside of country a and do not carry on any non-life insurance_business and each contract covered by the rulings requested is a life_insurance_contract or annuity_contract for federal_income_tax purposes without regard to sec_72 sec_101 sec_817 and sec_7702 the reserves covered by this ruling do not include deficiency_reserves contingency reserves equalization reserves excess_interest reserves for excess_interest credited beyond the end of the taxable_year reserves for administrative expenses including guarantees intended to cover future expenses associated with the payment of claims such as bank fees or inflation risk underwriting or loss_reserves for non-cancellable and guaranteed renewable accident and health contracts reserves for any amount to protect against a future decline in the value of investment_assets or any reserves for accrued liabilities law in general a united_states_shareholder of a controlled_foreign_corporation cfc must include in gross_income its pro_rata share of the cfc’s subpart_f_income for each year subpart_f_income includes among other types of income insurance_income under sec_953 and foreign_base_company_income under sec_954 sec_953 defines the term_insurance income to include any income that is attributable to the issuing or reinsuring of an insurance_or_annuity_contract and that would be taxed under subchapter_l if such income were the income of a domestic insurance_company sec_953 provides that sec_953 insurance_income does not include exempt_insurance_income derived by a qualifying_insurance_company sec_953 provides that reserves for any insurance_or_annuity_contract shall be determined in the same manner as under sec_954 sec_953 defines exempt_insurance_income as income derived by a qualifying_insurance_company that is attributable to the issuing or reinsuring of an exempt_contract by such company and that is treated as earned by such company in its home_country for purposes of such country’s tax laws exempt contracts are defined under sec_953 to include insurance or annuity_contracts issued by a qualifying plr-106580-15 insurance_company in connection with the lives or health of residents of a country other than the united_states but only if such company derives more than percent of its net written premiums from otherwise exempt contracts which cover applicable_home_country_risks and with respect to which no policyholder insured annuitant or beneficiary is a related_person within the meaning of sec_954 in general sec_953 defines a qualifying_insurance_company as any cfc that a is subject_to regulation as an insurance_company by its home_country and is licensed authorized or regulated by the applicable_insurance_regulatory_body for its home_country to sell insurance or annuity_contracts to persons other than related_persons within the meaning of sec_954 in such home_country b derives more than percent of its aggregate net written premiums from the issuance by such controlled_foreign_corporation of contracts covering applicable_home_country_risks of such corporation and with respect to which no policyholder insured annuitant or beneficiary is a related_person as defined in sec_954 and c is engaged in the insurance_business and would be subject_to tax under subchapter_l if it were a domestic_corporation sec_954 defines the term foreign_base_company_income to include among other types of income foreign_personal_holding_company_income sec_954 sets forth the types of income that are considered foreign_personal_holding_company_income sec_954 provides that for purposes of sec_954 foreign_personal_holding_company_income does not include qualified_insurance_income of a qualifying_insurance_company sec_954 defines the term qualified_insurance_income to mean income of a qualifying_insurance_company falling into two categories the first category is income received from unrelated persons and derived from investments made by a qualifying_insurance_company or qualifying_insurance_company_branch collectively referred to as a qic either of its reserves allocable to exempt contracts or of percent of its unearned premiums from exempt contracts as both are determined in accordance with sec_954 the second category is income received from unrelated persons and derived from investments made by a qic of an amount of its assets allocable to exempt contracts equal to in the case of property casualty or health insurance contracts one-third of the premiums earned on those contracts during such year and in the case of life_insurance or annuity_contracts percent of the reserves described in sec_954 for such contracts sec_817 generally provides special rules for certain variable_contracts for purposes of part i of subchapter_l of the code sec_817 defines a variable_contract as any contract that provides for the allocation of all or part of the amounts received under the contract to an account which pursuant to state law is segregated from the general asset accounts of the company and either provides for the payment of annuities is a life_insurance_contract or provides funding for insurance on retired lives plr-106580-15 if a contract satisfies the variable_contract requirements and the separate_account that funds the variable_contract is treated as a segregated_asset_account sec_817 requires that certain adjustments be made to the insurance company’s asset basis and insurance tax_reserves with respect to the segregated_asset_account sec_817 provides that with respect to any variable_contract reserves are adjusted by subtracting an amount equal to the sum of the amounts added from time to time for the taxable_year to the reserves separately accounted for by reason of appreciation in value of assets whether or not the assets have been disposed of and by adding thereto an amount equal to the sum of the amounts subtracted from time to time for the taxable_year from such reserves by reason of depreciation in value of assets under sec_817 the basis of each asset in a segregated_asset_account is increased or decreased by the amount of appreciation or depreciation respectively to the extent the reserves or other items referred to in sec_817 are adjusted the asset basis and insurance tax reserve adjustments offset any realized gain loss attributable to such marked assets at the insurance_company level sec_954 imposes separate contract treatment for separate account-type contracts a term which includes contracts not meeting the requirements of sec_817 sec_954 provides that for purposes of applying sec_954 and with respect to any separate account-type contract including any variable_contract not meeting the requirements of sec_817 income credited under such contract is allocable only to such contract income not allocable to a separate account-type contract is allocated ratably among contracts sec_954 generally provides that in the case of life_insurance and annuity_contracts a qic’s reserves allocable to exempt contracts are equal to the greater of the net_surrender_value of the contract or the reserve determined under sec_954 sec_954 however provides the amount of the reserves under sec_954 shall be the foreign statement reserve for the contract less any catastrophe deficiency equalization or similar reserves if pursuant to a ruling_request submitted by the taxpayer or as provided in published guidance the secretary determines that the factors taken into account in determining the foreign statement reserve provide an appropriate means of measuring income sec_954 was originally enacted by sec_614 of the job creation and worker assistance act of under the protecting americans from tax hikes path act of p l sec_954 was permanently extended and made effective for taxable years of foreign_corporations beginning after date and for taxable years of u s shareholders with or within which such taxable years of such foreign_corporations end in its technical explanation to the plr-106580-15 path act the staff of the joint_committee on taxation explains sec_954 as follows the provision does however permit a taxpayer in certain circumstances subject_to approval by the irs through the ruling process or in published guidance to establish that the reserve for such contracts is the amount taken into account in determining the foreign statement reserve for the contract reduced by catastrophe equalization or deficiency reserve or any similar reserve irs approval is to be based on whether the method the interest rate the mortality and morbidity assumptions and any other factors taken into account in determining foreign statement reserves taken together or separately provide an appropriate means of measuring income for federal_income_tax purposes joint comm on taxation technical explanation of the revenue provisions of the protecting americans from tax hikes act of house amendment to the senate amendment to h_r rules committee print jcx-144-15 date analysis cfc and cfc are subject_to regulation as life_insurance_companies by country a cfc and cfc are licensed authorized and regulated by the regulator which is the insurance regulatory body for country a to sell life_insurance and annuity_contracts to persons other than related_persons within the meaning of sec_954 in country a parent has represented that cfc and cfc each derive more than percent of their aggregate net written premiums from the issuance of life_insurance and annuity_contracts covering applicable_home_country_risks and with respect to which no policyholder insured annuitant or beneficiary is a related_person as defined in sec_954 finally parent has represented that cfc and cfc are engaged in the life_insurance business and would be subject_to tax under subchapter_l if they were domestic corporations accordingly cfc and cfc are qics under sec_953 cfc and cfc issue life_insurance and annuity_contracts in connection with the lives and health of residents of country a a country other than the united_states cfc and cfc derive more than percent of their net written premiums from contracts that cover country a risks with respect to which no policyholder insured annuitant or beneficiary is a related_person within the meaning of sec_954 such contracts are therefore exempt contracts within the meaning of sec_953 cfc and cfc must establish maintain and calculate their underwriting reserves and loss_reserves in accordance with the insurance laws and regulations prescribed by the regulator the regulator requires a life_insurance_company to determine the amount of its underwriting reserves based on guidance provided by the regulator cfc and cfc must set forth their underwriting reserves and loss_reserves on the plr-106580-15 country a annual report which must be filed annually with the regulator these reserves are the measure of the legal obligations to policyholders on the financial statement used for regulatory purposes by life_insurance_companies doing business in country a whether u s -owned locally-owned or owned by companies headquartered in other foreign countries the regulator requires cfc and cfc to hold reserves for the fulfillment of claims owed to policyholders and beneficiaries the reserves are not catastrophe deficiency equalization or similar reserves under the rules prescribed by the regulator for determining reserves required to be calculated for purposes of the country a annual report the method interest rate the mortality and morbidity assumptions and other factors taken into account provide an appropriate means of measuring income within the meaning of sec_954 for country a insurance regulatory purposes cfc and cfc are each required to mark to market its portfolio investment_assets held pursuant to its separate account- type contracts to adjust the bases of its marked portfolio investment_assets to fair_market_value and to adjust its underwriting reserves and loss_reserves in order to offset any realized gain_or_loss attributable to the marked assets the asset basis and reserve-related adjustments prevent cfc and cfc from reporting distortions in the amount and timing of its income on its country a annual report to the regulator this method clearly reflects income as does the rules provided by sec_817 for domestic insurance_companies taxed under subchapter_l under the rules prescribed by the regulator for determining reserves required to be calculated for purposes of the country a annual report the method interest rate the mortality and morbidity assumptions and other factors taken into account provide an appropriate means of measuring income within the meaning of sec_954 ruling based on the information submitted and the representations made we rule as follows under the facts set forth above the foreign statement underwriting reserves loss_reserves and policyholders’ dividend reserves maintained by cfc and cfc with respect to their exempt life_insurance or annuity_contracts are an appropriate means of measuring income within the meaning of sec_954 and may be used in determining the foreign_personal_holding_company_income of cfc and cfc under sec_954 under the facts set forth above the foreign statement underwriting reserves loss_reserves and associated asset bases attributable to cfc 1’s and cfc 2’s separate account-type contracts are an appropriate means of measuring income within the meaning of sec_954 and may be used in determining the foreign_personal_holding_company_income of cfc and cfc under sec_954 caveats plr-106580-15 we express no opinion on any provisions of the code or regulations not specifically covered by the above ruling this ruling will be subject_to revocation if any of the following circumstances occurs a change in the material facts on which this ruling was based a material_change in the business circumstances of cfc or cfc which would impact its reserving method or a change in the applicable law or foreign rules relating to the current reserving method of cfc or cfc procedural statements this ruling is directed only to cfc and cfc sec_6110 provides that it may not be used or cited as precedent except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely mark e erwin branch chief branch office of associate chief_counsel international cc
